Citation Nr: 9910703	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  97-25 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Salt Lake 
City, Utah


THE ISSUE

Entitlement to reimbursement for the cost of unauthorized 
medical expenses incurred in connection with private medical 
treatment received on June 20, 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1942 to April 1945.

FINDINGS OF FACT

1.  The veteran is service-connected for tinnitus, 
hypertrophy of the turbinates, high frequency bilateral 
hearing loss, and anxiety neurosis by history.  He has no 
other adjudicated service-connected disabilities.

2.  The veteran was treated in the emergency room of a 
private hospital on June 20, 1994, for a complaint of 
dizziness and to rule out a stroke or myocardial infarction.

3.  There is no competent evidence showing that dizziness, 
stroke, or myocardial infarction are in any way related to 
the veteran's adjudicated service-connected disabilities.

4.  The veteran is not permanently or totally disabled.

5.  The veteran is not a participant in Chapter 31 
rehabilitation.



CONCLUSION OF LAW

Payment or reimbursement by the Department of Veterans 
Affairs (VA) for the cost of unauthorized medical expenses 
incurred in connection with the veteran's private medical 
treatment on June 20, 1994 is precluded by law.  38 U.S.C.A. 
§ § 1728, 5107(a) (West 1991); 38 C.F.R. § 17.120 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulation

The legal criteria governing the conditions under which the 
cost of unauthorized non-VA medical expenses will be paid or 
reimbursed by VA are explicit.  These legal criteria are set 
forth in 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  The 
latter provides:

To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a 
private or public (or Federal) hospital not operated by 
the VA, or of any medical services not previously 
authorized including transportation (except prosthetic 
appliances, similar devices, and repairs) may be paid on 
the basis of a claim timely filed, under the following 
circumstances:

(a) For veterans with service-connected 
disabilities:

(1)  For an adjudicated service-connected 
disability;

		       (2)  For nonservice-connected disabilities 
associated
                                    with and held to be 
aggravating an adjudicated
                                    service-connected 
disability;

                             (3)  For any disability of a 
veteran who has a total 
                                    disability permanent in 
nature resulting from a
                                    service-connected 
disability (does not apply outside
                                    of the States, 
Territories, and possessions of the 
                                    United States, the 
District of Columbia, and the
		              Commonwealth of Puerto Rico); or 

		       (4)  For any illness, injury or dental 
condition in the 
                                    case of a veteran who is 
participating in a 
                                    rehabilitation program 
under 38 U.S.C.A. Chapter
                                    31 and is medically 
determined to be in need of 
                                    hospital care or medical 
services for any of the 
                                    reasons enumerated in 
38 C.F.R. § 17.48(j) (1998);

and

		(b)  Care and services not previously authorized 
were rendered 
                             in a medical emergency of such 
nature that delay would have
                             been hazardous to life or 
health,

and

		(c)  VA or other Federal facilities were not 
feasibly available, and
                             an attempt to use them 
beforehand or obtain prior VA 
                             authorization for the services 
required would not have been
                             reasonable, sound, wise, or 
practicable, or treatment had been
                             or would have been refused.

It is important to note that all three of the preceding 
criteria must be satisfied before payment or reimbursement 
for unauthorized medical expenses can be made.  See 38 C.F.R. 
§ 17.120.

Factual Background

In the instant case the veteran is service-connected for 
tinnitus, hypertrophy of the turbinates, high frequency 
bilateral hearing loss, and anxiety neurosis by history.  He 
has no other adjudicated service-connected disabilities.

On June 20, 1994, the veteran received emergency room 
treatment at Eastern Idaho Regional Medical Center, located 
in Idaho Falls, Idaho.  The emergency room report indicates 
the veteran complained of dizziness and light-headedness.  
Continuous ringing in the ears was also noted.  It was noted 
that the veteran did not complain of weakness, numbness, or 
difficulty speaking.  It was also noted that the veteran had 
not been vomiting, had not had chest pain, belly pain, or 
shortness of breath.  The veteran denied any ongoing medical 
problems.  An impression of "symptoms of uncertain 
etiology" was noted.  It was further noted that it did not 
appear that the veteran had myocardial infarction and he had 
no acute stroke syndrome, although he might have had a 
transient ischemic attack.

In a March 1996 letter, the Chief of Medical Administrative 
Service informed the veteran that his request for 
reimbursement had been reviewed and it was determined that 
the treatment rendered was not for a service-connected 
disability; therefore reimbursement was not authorized.  

VA Form 10-583(R) dated in April 1996 reflects a VA 
determination that the private medical treatment received by 
the veteran on June 20, 1994 was not for any service-
connected disability or for a disability related to any 
service-connected disability, that the veteran was not 
permanently and totally disabled and that he was not 
participating in rehabilitation under 38 U.S.C.A. Chapter 31.  
Thus, his claim for reimbursement was disapproved.

In a letter dated in June 1996, the veteran stated that his 
dizziness was caused by drinking several cans of soda while 
watching television at night.  The veteran further stated he 
stayed up watching television because he could not sleep due 
to the ringing in his ears.  Thus, the veteran contends his 
treatment was related to a service-connected disability.

Analysis

It is clear that the veteran was not treated on June 20, 
1994, for his service-connected tinnitus, hypertrophy of the 
turbinates, high frequency bilateral hearing loss, or anxiety 
neurosis.  There is no competent evidence showing that light 
headedness or dizziness, myocardial infarction, stroke, or a 
transient ischemic attack are in any way associated with or 
held to have been aggravating any of the veteran's 
adjudicated service-connected disabilities.  The veteran is 
not permanently and totally disabled from a service-connected 
disability.  Additionally, there is no evidence the veteran 
is participating in a rehabilitation program under 
38 U.S.C.A. Chapter 31.

Accordingly, the veteran has not met the initial criteria for 
the reimbursement for unauthorized medical expenses.  
38 C.F.R. § 17.120(a).  As all three criteria must be met for 
eligibility under 38 C.F.R. § 17.120, the Board of Veterans' 
Appeals (Board) need not address 38 C.F.R. § 17.120 (b), (c).  
The Board has carefully reviewed the entire record of the 
case; however, this is a case in which the law is 
dispositive, and the appeal must therefore be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Entitlement to payment or reimbursement by VA for the cost of 
unauthorized medical expenses incurred in connection with the 
veteran's private medical treatment on June 20, 1994, is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

